Name: Commission Regulation (EC) No 1235/2004 of 5 July 2004 determining to what extent applications for the right to import bulls, cows and heifers of certain Alpine and mountain breeds pursuant to Regulation (EC) No 1081/1999 can be met
 Type: Regulation
 Subject Matter: international trade;  means of agricultural production;  tariff policy;  trade
 Date Published: nan

 6.7.2004 EN Official Journal of the European Union L 235/3 COMMISSION REGULATION (EC) No 1235/2004 of 5 July 2004 determining to what extent applications for the right to import bulls, cows and heifers of certain Alpine and mountain breeds pursuant to Regulation (EC) No 1081/1999 can be met THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal (1), Having regard to Commission Regulation (EC) No 1081/1999 of 26 May 1999 opening and providing for the administration of tariff quotas for imports of bulls, cows and heifers other than for slaughter, of certain Alpine and mountain breeds, repealing Regulation (EC) No 1012/98 and amending Regulation (EC) No 1143/98 (2), and in particular Article 5 thereof, Whereas: (1) Article 2(2) of Regulation (EC) No 1081/1999 provides for the quantities reserved for traditional importers under the two tariff quotas to be allocated in proportion to their imports during the period 1 July 2001 to 30 June 2004. (2) Allocation of the quantities available to operators covered by Article 2(3) of that Regulation under the two tariff quotas is to be in proportion to the quantities applied for. Since the quantities applied for exceed those available, a fixed percentage reduction should be set, HAS ADOPTED THIS REGULATION: Article 1 1. Every application for the right to import lodged in accordance with Regulation (EC) No 1081/1999 under serial number 09.0001 shall be granted to the following extent: (a) 23,4035 % of the quantities imported within the meaning of Article 2(1)(a) of Regulation (EC) No 1081/1999; (b) 9,9337 % of the quantities applied for within the meaning of Article 2(1)(b) of Regulation (EC) No 1081/1999. 2. Every application for the right to import lodged in accordance with Regulation (EC) No 1081/1999 under serial number 09.0003 shall be granted to the following extent: (a) 24,8086 % of the quantities imported within the meaning of Article 2(1)(a) of Regulation (EC) No 1081/1999; (b) 7,7922 % of the quantities applied for within the meaning of Article 2(1)(b) of Regulation (EC) No 1081/1999. Article 2 This Regulation shall enter into force on 6 July 2004. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 July 2004. For the Commission J. M. SILVA RODRÃ GUEZ Agriculture Director-General (1) OJ L 160, 26.6.1999, p. 21. Regulation as last amended by Regulation (EC) No 1782/2003 (OJ L 270, 21.10.2003, p. 1). (2) OJ L 131, 27.5.1999, p. 15. Regulation as last amended by Regulation (EC) No 1096/2001 (OJ L 150, 6.6.2001, p. 33).